Name: Commission Regulation (EC) NoÃ 535/2005 of 6 April 2005 correcting the Italian version of Regulation (EC) NoÃ 1623/2000 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  agricultural activity;  food technology;  parliamentary proceedings
 Date Published: nan

 7.4.2005 EN Official Journal of the European Union L 88/9 COMMISSION REGULATION (EC) No 535/2005 of 6 April 2005 correcting the Italian version of Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 26 thereof, Whereas: (1) There is an error in the Italian version of the second subparagraph of Article 34(3) of Commission Regulation (EC) No 1623/2000 (2) by virtue of an amendment made by Regulation (EC) No 1774/2004. This error should therefore be corrected. (2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Only concerns the Italian version. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 194, 31.7.2000, p. 45. Regulation last amended by Regulation (EC) No 1774/2004 (OJ L 316, 15.10.2004, p. 61).